Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  April 23, 2014                                                                      Robert P. Young, Jr.,
                                                                                                 Chief Justice

  148118 & (109)                                                                       Michael F. Cavanagh
                                                                                       Stephen J. Markman
                                                                                           Mary Beth Kelly
                                                                                            Brian K. Zahra
                                                                                    Bridget M. McCormack
  EDWIN A. NICHOLS,                                                                       David F. Viviano,
            Plaintiff-Appellee/                                                                       Justices
            Cross-Appellant,
  v                                                        SC: 148118
                                                           COA: 303783
                                                           WCAC: 08-000024, 08-000050
  HOWMET CORPORATION and PACIFIC
  EMPLOYERS INSURANCE COMPANY/
  CIGNA,
          Defendants-Appellants/
          Cross-Appellees,
  and
  CORDANT TECHNOLOGIES and
  MICHIGAN PROPERTY & CASUALTY
  ASSOCIATION,
           Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 15, 2013
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered. Pursuant to MCR 7.302(H)(1), in lieu of granting leave to
  appeal, we VACATE Part III, Section D of the Court of Appeals opinion and we
  REMAND this case to the Court of Appeals. On remand, the Court of Appeals shall
  address the issue of whether there should be an allocation of liability for worker’s
  compensation wage loss benefits, such that defendant Pacific Employers Insurance
  Company, as the insurer at the time of the plaintiff’s cervical injuries, is only obligated to
  pay differential wage loss benefits beyond those defendant American Manufacturers
  Mutual Insurance (now substituted by the Michigan Property & Casualty Association), as
  the insurer at the time of the plaintiff’s low back injury, must pay for the plaintiff’s wage
  loss due to that later injury. MCL 418.301(5)(e), as constituted at the time applicable to
  this case, did not allocate liability between insurance carriers for the payment of wage
  loss benefits. And, contrary to the determination of the Court of Appeals, defendant
  Pacific Employers did raise this issue in response to the appeals of the plaintiff and
                                                                                                               2

American Manufacturers at the Workers’ Compensation Appellate Commission
(WCAC). The WCAC implicitly rejected Pacific Employers’ argument by assigning full
wage loss liability to that insurer. As the appellee at the WCAC, Pacific Employers
adequately raised the issue for the purpose of subsequent Court of Appeals review.
Consideration of this issue is necessary for a proper determination of the case, the issue
presenting a question of law where all facts necessary for its resolution have been
presented. In all other respects, the application for leave to appeal and the application for
leave to appeal as cross-appellant are DENIED, because we are not persuaded that the
remaining questions presented should be reviewed by this Court.

       We do not retain jurisdiction.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         April 23, 2014
        t0416
                                                                             Clerk